35 N.Y.2d 656 (1974)
The People of the State of New York, Respondent,
v.
Robert Rice, Appellant.
Court of Appeals of the State of New York.
Argued September 4, 1974.
Decided October 7, 1974.
Irving Anolik for appellant.
Frank S. Hogan, District Attorney (Herman Kaufman, Michael R. Juviler and Lewis R. Friedman of counsel), for respondent.
Chief Judge BREITEL and Judges GABRIELLI, JONES, WACHTLER, RABIN, STEVENS and WITMER[*] concur.
MEMORANDUM.
The record, following appellant's retrial, discloses overwhelming evidence to support the guilty verdict and the order of the Appellate Division should be affirmed. The evidence, quite apart from the oral and written admissions made by appellant, consisted of eyewitness testimony of his presence during and participation in the homicidal acts and events culminating *657 in the victim's death, as well as the evidence of the presence of appellant's fingerprints at the scene; all of this, despite his alibi defense claiming he was blocks away from the scene at the time of the occurrence. We have also considered appellant's contention that he was entitled to a hearing de novo as to the voluntariness of his confession and that a portion of the testimony presented by the prosecution violated the rule in Bruton v. United States (391 U. S. 123). As to this latter claim, the rule was not violated and, in any event, any such alleged error was not preserved for review. These contentions lack merit, as do appellant's remaining claims.
Order affirmed in a memorandum.
NOTES
[*]  Designated pursuant to section 2 of article VI of the State Constitution.